Citation Nr: 0302126	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-05 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of torn cartilage in the left 
knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel







INTRODUCTION

The veteran had active service from December 1978 to March 
1979.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
of entitlement to a compensable evaluation for service-
connected residuals of torn cartilage of the left knee.  The 
veteran filed a timely notice of disagreement and the RO 
subsequently provided a statement of the case (SOC) in 
February 2000.  That same month, the veteran perfected his 
appeal, and the issue was later certified to the Board.  

The Board notes that, in a rating decision dated in June 
1999, the RO increased the evaluation of the veteran's 
service-connected residuals of torn cartilage of the left 
knee from 0 to 10 percent disabling.  In AB v. Brown, 6 Vet. 
App. 35 (1993), the United States Court of Appeals for 
Veterans Claims (the Court) held that, on a claim for an 
original or increased rating, the veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  In this case, the veteran has continued to express 
disagreement with the assigned disability rating.  

The Board also notes that the veteran presented for a 
videoconference hearing before the undersigned Member of the 
Board in April 2001; a transcript of such is of record.  In 
June 2001, the Board remanded the matter for additional 
evidentiary development.  Following its action pursuant to 
the remand, the RO issued a supplemental statement of the 
case (SSOC) in March 2002, and returned the case to the 
Board.




FINDING OF FACT

The veteran's service-connected residuals of torn cartilage 
of the left knee are manifested by limitation of motion and 
pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
service-connected residuals of torn cartilage of the left 
knee have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5021, 5261 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a rating decision dated in July 1979, the veteran was 
granted service connection for residuals of torn cartilage of 
the left knee, and assigned a non-compensable evaluation.  

The veteran was afforded a VA examination in December 1998, 
which revealed no clinical evidence of instability, swelling, 
redness, or tenderness.  The examiner noted that the skin, 
infrapatellar, appeared to be thickening.  The veteran had 
extension to 0 degrees and flexion from 0 to 100 degrees.  
There was no evidence of easy fatigability or incoordination, 
or of any additional limitation of motion due to easy 
fatigability or incoordination.  X-rays revealed ligamentous 
calcification.  The veteran was diagnosed with left knee 
strain.  

In December 1999 the veteran presented for another VA 
examination, at which time he reported constant daily pain 
and stiffness in his left knee.  According to the veteran, 
his condition was worse when walking up and down stairs and 
with over-exertion.  It was noted that the veteran used a 
cane to ambulate, and regularly took Motrin.  

Clinical evaluation revealed no swelling, redness, or 
tenderness.  The veteran had passive range of motion from 0 
to 60 degrees on flexion.  There was no evidence of easy 
fatigability, instability, incoordination, additional 
limitation of motion, or weakened motion.  X-rays of the 
veteran's knee were normal.  He was diagnosed with strain of 
the left knee joint.  

The veteran presented for a videoconference hearing before 
the undersigned Board Member in April 2001.  According to the 
veteran's testimony, he suffered from pain, swelling, 
stiffness, and locking.  He indicated that he uses a cane to 
ambulate, and a brace at night, to support his service-
connected left knee.  The veteran testified that he could 
only walk up to two blocks.  

The RO afforded the veteran another VA examination in January 
2002, to which he reported ambulating with a cane and 
complaining of left knee pain.  Clinical evaluation revealed 
a normal left knee, with no laxity.  The veteran had range of 
motion to 15 degrees on extension and to 70 degrees on 
flexion, beyond which points he indicated he could not move.  
X-rays of the veteran's knee were normal.  The examiner 
diagnosed the veteran with chronic left knee strain.  

Pursuant to the authority for the Board to develop additional 
evidence when required, without remand to the RO, the Board 
requested the scheduling of a new VA examination.  That 
examination, conducted in December 2002 revealed range of 
motion to 15 degrees on extension and to 30 degrees on 
flexion.  Again, the veteran was diagnosed with chronic left 
knee strain.  

II.  Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify various 
disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2002); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

III.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.




The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the items of 
correspondence, the SOC, and the SSOC provided by the RO in 
November 1998, February 2000, and March 2002, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  More specifically, the 
veteran has been advised that the RO would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  The veteran was also 
advised by the Board's June 2001 remand of the evidence 
needed to support his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting that VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his service-connected 
condition, and he did so cooperate.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

B.  Discussion

The veteran's service-connected residuals of torn cartilage 
of the left knee are currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5021 (myositis) 
(2002).  

Myositis is defined as inflammation of a voluntary muscle.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994) 
at 1095.  Pursuant to Diagnostic Code (DC) 5021, myositis is 
evaluated based upon limitation of motion of the affected 
part(s).  

Limitation of motion of the leg on flexion to 15 degrees is 
assigned an evaluation of 30 percent; to 30 degrees is 
assigned 20 percent; to 45 degrees is assigned a rating of 
10 percent; and to 60 degrees is non-compensable.  38 C.F.R. 
§ 4.71a, DC 5260.

Limitation of motion on extension to 45 degrees is evaluated 
as 50 percent disabling; to 30 degrees is evaluated as 40 
percent disabling; to 20 degrees is evaluated as 30 percent 
disabling; to 15 degrees is evaluated as 20 percent; to 
10 degrees is evaluated as 10 percent disabling; and to 5 
degrees is 0 percent (non-compensable).  38 C.F.R. § 4.71a, 
DC 5261.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the present case, the veteran has been afforded numerous 
VA examinations.  He had range of motion from 0 to 100 
degrees in December 1998.  Clinical evaluation in December 
1999 revealed passive range of motion from 0 to 60 degrees.  
During his January 2002 VA examination, the veteran had range 
of motion to 15 degrees on extension and to 70 degrees on 
flexion.  The veteran's most recent VA examination in 
December 2002 revealed limitation of motion to 15 degrees on 
extension and to 30 degrees on flexion.  

We recognize that the veteran's precise ranges of motion with 
respect to his left knee will vary from time to time.  As 
noted above, where we perceive that a reasonable doubt is 
raised as to the degree of disability, we give the benefit of 
such doubt to the veteran.  In this case, inasmuch as the 
veteran's two most recent VA examinations revealed limitation 
of motion to 15 degrees on extension, the Board finds that he 
is entitled to an evaluation of 20 percent for his service-
connected residuals of torn cartilage of the left knee, under 
Diagnostic Codes 5021, 5261.  See Francisco, supra.

An evaluation of 30 percent or higher is not warranted.  The 
competent evidence of record does not indicate, and the 
veteran does not appear to contend that he is limited to any 
more than 15 degrees on extension, such as would warrant an 
evaluation of 30 percent or higher under DCs 5021, 5261.  



The Board has considered the potential applicability of other 
diagnostic codes.  However, the competent evidence of record 
indicates limitation to no less than 30 percent on flexion.  
Therefore, the veteran's service-connected left knee injury 
would warrant no more than a 20 percent evaluation under 
Diagnostic Code 5260.  

The veteran has continuously complained of locking, 
instability, and pain.  Despite his subjective complaints, 
there has been no evidence of locking or instability on 
objective examination.  Therefore, the Board finds that the 
veteran's service-connected left knee disability would not be 
appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5258.  

Additionally, the Board notes that the veteran does not 
appear to contend, nor does the competent evidence of record 
indicate, that the veteran's service-connected left knee is 
ankylosed or that it has required any surgery such as would 
warrant application of 38 C.F.R. § 4.71a, DCs 5256, 5259.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected residuals of torn 
cartilage of the left knee are most appropriately evaluated 
as 20 percent disabling pursuant to Diagnostic Codes 5021, 
5261.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. § § 4.40, 4.45, 4.59 (2002).  VA 
examiners in December 1998 and 1999 specifically noted that 
there was no evidence of easy fatigability, instability, 
incoordination, additional limitation of motion, or weakened 
motion.  

Therefore, the Board finds that the veteran's service-
connected residuals of torn cartilage of the left knee do not 
warrant a higher evaluation than that assigned in this 
decision.


ORDER

An evaluation of 20 percent for service-connected residuals 
of torn cartilage of the left knee is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

